United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1279
Issued: March 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 2, 2011 appellant filed a timely appeal from a March 11, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) concerning a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that he sustained a ratable bilateral upper
extremity impairment entitling him to schedule awards pursuant to 5 U.S.C. § 8107.
1
2

5 U.S.C. § 8101 et seq.

By decision dated July 18, 2011, OWCP found that appellant was entitled to schedule awards for two percent
impairment of each lower extremity. The Board and OWCP may not have concurrent jurisdiction over the same
issue in a case. Consequently, any decision by OWCP on an issue pending before the Board is null and void.
Douglas E. Billings, 41 ECAB 880 (1990). As OWCP issued the July 18, 2011 decision after appellant’s appeal to
the Board on May 2, 2011 and as it is on the same issue pending before the Board, i.e., entitlement to a schedule
award, it is null and void. See 20 C.F.R. § 501.2(c)(2).

FACTUAL HISTORY
On July 8, 2008 appellant, then a 54-year-old mail handler – equipment operator, filed an
occupational disease claim alleging that on February 1, 2006 he first realized that his left hand
pain was employment related. OWCP accepted the claim for bilateral carpal tunnel syndrome
and left ulnar lesion and authorized left carpal tunnel surgery, which took place on
May 20, 2009.3
On December 27, 20104 appellant filed a claim for a schedule award.
By decision dated February 15, 2011, OWCP denied appellant’s request for a schedule
award as there was no medical evidence to establish that he sustained a permanent impairment.
On February 25, 2011 appellant requested reconsideration and submitted evidence in
support of his request.
On July 9 and November 3, 2009 and January 19, 2010, Dr. Richard S. Levy, a treating
Board-certified orthopedic surgeon, diagnosed right wrist carpal tunnel syndrome and left wrist
carpal tunnel release in the July 9, 2009 report. Diagnoses included bilateral carpal tunnel
release. A physical examination on July 9, 2010 revealed negative Phalen’s and Tinel’s signs in
the left wrist and positive Phalen’s and Tinel’s sign in the right wrist. The physical findings
from the November 3, 2009 and January 19, 2010 examinations revealed no motor or sensory
deficits, good strength and range of motion in the left wrist. Right wrist mild atrophy was also
noted as an orthopedic finding in the January 19, 2010 examination.
By decision dated March 11, 2011, OWCP denied modification of the February 15, 2011
decision. It found that appellant failed to submit any medical evidence that established
permanent impairment of either arm.5
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
3

OWCP noted that it had accepted the conditions of right shoulder rotator cuff and right shoulder sprain as the
result of a May 3, 2005 employment injury under OWCP File No. xxxxxx750.
4

Appellant’s supervisor signed and submitted the form to OWCP on January 5, 2011.

5

The Board notes that, following the March 11, 2011 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. § 501.2(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003); M.B., Docket No. 09-176 (issued September 23, 2009).
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

2

and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.9
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome and left ulnar
lesion. Appellant filed a claim for a schedule award on December 27, 2010. The issue to be
resolved is whether he suffered any permanent impairment. The Board finds that appellant failed
to provide any probative evidence supporting entitlement to schedule award for his left upper
extremity as a result of his accepted employment injury.
OWCP received reports dated July 9 and November 3, 2009 and January 19, 2010 from
Dr. Levy which showed a negative Phalen’s and Tinel’s signs, no motor or sensory deficits, good
strength and range of motion for the left wrist. They showed mild atrophy and a positive
Phalen’s and Tinel’s sign in the right wrist. Dr. Levy did not address the issue of employmentrelated impairment in any of his reports. The Board finds, therefore, that the reports of Dr. Levy
are of diminished probative value and insufficient to establish appellant’s entitlement to a
schedule award.
Appellant has not submitted sufficient medical evidence to establish that, as a result of
his employment injury, he sustained any permanent impairment to a scheduled member or
function such that he would be entitled to a schedule award. OWCP procedures and the Board
precedent require that the record contain a medical report with a detailed description of the
impairment.10 This description must be in sufficient detail so that the claims examiner and others
reviewing the file will be able to clearly visualize the impairment with its resulting restrictions
and limitations.11 Appellant has the burden of proof to submit the medical evidence necessary to

8

Id.

9

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
10

See Peter C. Belkind, 56 ECAB 580 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(c)(1) (January 2010).
11

See Patricia J. Penney-Guzman, 55 ECAB 757 (2004); A.L., Docket No. 08-1730 (issued March 16, 2009).

3

support his claim of permanent impairment of a scheduled member or function of the body.12 As
such evidence has not been submitted OWCP properly denied his request for a schedule award.13
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that he sustained any upper extremity
impairment warranting a schedule award pursuant to 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 11, 2011 is affirmed.
Issued: March 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See D.H., 58 ECAB 358 (2007); Tammy L. Meehan, 53 ECAB 229 (2001); see also Nathaniel Milton, 37
ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.
13

The Board notes that OWCP did not forward the case to the district medical adviser for review. OWCP’s
procedure manual provides that the claims examiner will ask the district medical adviser to evaluate cases when the
case appears to be in posture for a schedule award determination. As the matter was deemed not to be in posture for
a schedule award determination, OWCP was not required to seek review by the district medical adviser. Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3 (January 2010).

4

